tnternal revenue service_department of the treasury r jic agqor2 washington dc person to contact telephone number refer reply to t ep ra t3 id date jul - legend taxpayer a taxpayer b ira x ira y company m sum n date dear this is in response to the letter submitted by you as supplemented by correspondence dated in which you request relief under sec_301_9100-3 of the procedure and administration regulations the following facts and representations support your ruling_request taxpayer b maintained ira x an individual_retirement_arrangement described in code sec_408 with company m on date taxpayer b converted ira x to a roth_ira ira y also with company m the amount transferred to ira y was sum n taxpayer b is married to taxpayer a taxpayers a and b’s adjusted_gross_income for exceeded the limit found at sec_408a of the internal_revenue_code however when taxpayer b converted her traditional_ira x to her roth_ira y she was unaware that income derived from a one-time sale of an interest in a page limited_partnership was considered in determining her adjusted_gross_income for ira conversion purposes subsequent to date but prior to date taxpayers a and b were advised by their accountant that they were ineligible to convert taxpayer b’s ira x to roth_ira y and that said roth_ira y should be recharacterized as a traditional_ira taxpayer b did not recharacterize her roth_ira y to a traditional_ira prior to date and taxpayer b did not advise the internal_revenue_service that she had done so this request for relief under sec_301_9100-3 of the procedure and administration regulations was filed with the internal_revenue_service prior to the service’s discovering that taxpayer b was not eligible to convert her ira x to roth_ira y and prior to the service’s discovering that taxpayer b had not timely recharacterized her roth_ira y as a traditional_ira as of the date of this ruling_request taxpayer b’s roth_ira y had not been recharacterized taxpayers a and b timely filed their calendar_year federal_income_tax return is not a closed tax_year based on the above you through your authorized representative request the following letter_ruling that pursuant to sec_301_9100-3 of the regulations taxpayer b is granted a period not to exceed six months from the date of this ruling letter to recharacterize her roth_ira ira y as a traditional_ira with respect to your request for relief under sec_301_9100-3 of the regulations sec_408a of the internal_revenue_code and sec_1_408a-5 of the income_tax regulations provide that except as otherwise provided by the secretary a taxpayer may elect to recharacterize an ira contribution made to one type of ira as having been made to another type of ira by making a trustee-to-trustee transfer of the ira contribution plus earnings to the other type of ira in a recharacterization the ira contribution is treated as having been made to the transferee ira and not the transferor ira under sec_408a and sec_1_408a-5s this recharacterization election generally must occur on or before the date prescribed by law including extensions for filing the taxpayer’s federal_income_tax returns for the year of contributions sec_1_408a-5 question and answer-6 describes how a taxpayer makes the election to recharacterize the ira contribution to recharacterize an amount that has been converted from a traditional_ira to a roth_ira the taxpayer must notify the roth_ira trustee of the taxpayer’s intent to recharacterize the amount the taxpayer ast page must provide the trustee and the transferee trustee if different from the transferor trustee with specified information that is sufficient to effect the recharacterization and the trustee must make the transfer code sec_408a provides in relevant part that an individual with adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to make a qualified_rollover_contribution to a roth_ira from an individual_retirement_plan other than a roth_ira during that taxable_year sec_1_408a-4 q a-2 provides in summary that an individual with modified_adjusted_gross_income in excess of dollar_figure for a taxable_year is not permitted to convert an amount to a roth_ira during that taxable_year sec_1_408a-4 q a-2 further provides in summary that an individual and his spouse must file a joint federal tax_return to convert a traditional_ira to a roth_ira and that the modified_adjusted_gross_income subject_to the dollar_figure limit for a taxable_year is the modified agi derived from the joint_return using the couple’s combined income sec_301_9100-1 sec_301_9100-2 and sec_301_9100-3 of the procedure and administration regulations in general provide guidance concerning requests for relief submitted to the service on or after date sec_301_9100-1 of the regulations provides that the commissioner of the internal_revenue_service in his discretion may grant a reasonable extension of the time fixed by a regulation a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin for the making of an election or application_for relief in respect of tax under among others subtitle a of the code sec_301_9100-2 lists certain elections for which automatic extensions of time to file are granted sec_301_9100-3 of the regulations generally provides guidance with respect to the granting of relief with respect to those elections not referenced in sec_301_9100-2 the relief requested in this case is not referenced in sec_301_9100-2 sec_301_9100-3 of the regulations provides that applications for relief that fall within sec_301_9100-3 will be granted when the taxpayer provides sufficient evidence including affidavits described in sec_301_9100-3 to establish that the taxpayer acted reasonably and in good_faith and granting relief would not prejudice the interests of the government sec_301_9100-3 of the temporary regulations provides that a taxpayer will be deemed to have acted reasonably and in good_faith i if its request for sec_301_9100-1 relief is filed before the failure to make a timely election is discovered by the service ii if the taxpayer inadvertently failed to make the election because of intervening events beyond the taxpayer's control iii if the taxpayer failed to make the page election because after exercising reasonable diligence the taxpayer was unaware of the necessity for the election iv the taxpayer reasonably relied upon the written advice of the service or v the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election sec_301_9100-3 of the temporary regulations provides that ordinarily the interests of the government will be treated as prejudiced and that ordinarily the service will not grant relief when tax years that would have been affected by the election had it been timely made are closed by the statute_of_limitations before the taxpayer's receipt of a ruling granting relief under this section announcement lr b date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira announcement lr b date provided that a taxpayer who timely filed his her federal_income_tax return would have until date to recharacterize an amount that had been converted from a traditional_ira to a roth_ira taxpayers a and b timely filed their federal_income_tax return as a result taxpayer b was eligible for relief under either announcement or announcement however she missed the deadlines found in said announcements therefore it is necessary to determine if she is eligible for relief under the provisions of sec_301_9100-3 of the regulations in this case taxpayer b was ineligible to convert her ira x to roth_ira y since her adjusted_gross_income exceeded dollar_figure however at the time of the conversion and until she discovered otherwise during calendar_year taxpayer b believed that her ira x had been properly converted to a roth_ira ira y although taxpayer b was aware that she ought to have recharacterized her roth_ira y to a traditional_ira she did not do so by date the date required under announcement however taxpayer b’s ineligibility to convert her ira x to roth_ira y and her failure to timely recharacterize her roth_ira y were not discovered by the service prior to her filing this request for letter_ruling with respect to your request for relief we believe that based on the information submitted and the representations contained herein the requirements of sec_301_9100-1 and sec_301_9100-3 of the regulations have been met and that you have acted reasonably and in good_faith with respect to making the election to recharacterize your page roth_ira as a traditional_ira specifically the service has concluded that you have met the requirements of clause i of sec_301_9100-3 of the regulations therefore with respect to your ruling_request the service concludes as follows that pursuant to sec_301_9100-3 of the regulations taxpayer b is granted a period of time not to exceed six months from the date of this letter_ruling to recharacterize her roth_ira y to a traditional_ira no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer that requested it section j of the code provides that it may not be used or cited as precedent sincerely yours poaneey vcfeocen frances v sloan manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of ruling letter notice of intention to disclose
